Citation Nr: 1741703	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenic reaction, chronic, undifferentiated type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a Board hearing in April 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was remanded by the Board in July 2016.

The issue of service connection for schizophrenic reaction is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Board's July 2016 remand noted that the September 2012 VA examination required further development because the examiner only pointed to one document in the service treatment records that referred to a possible mental disorder.  Specifically, a February 1969 in-service treatment record noting malingering was not discussed.  It has been contended that malingering is a symptom of the claimed psychiatric disorder.

The Board required the next opinion to discuss a number of references in the record that were potentially due to psychological problems.

The remand requested that the examiner provide an opinion regarding the Veteran's February 1969 complaints of dizziness.  Here, the record states that the Veteran, "well known to staff, had bouts of 'dizziness' by his history.  No subjective vertigo.  Complaints of pain in right toe up to thigh and the left extremity.  Exam:  Entirely symmetrically normal.  Impression:  Probable malingerer.  Plan:  Duty."  VBMS, 03/11/2014, STR - Medical at 51.  The August 2016 examiner found that the medical note was silent for any objective, medically based clinical evidence of mental health disorder related to somatic manifestations of a psychiatric condition, such as major depression, anxiety, or panic disorders, (citing Harrison's Principals of Internal Medicine, Chapter 28:  Dizziness and Vertigo).  The Board finds that the examiner's rationale addressed the specifics of the treatment rather than the actual question that is central to this case - that is, would a reasonable person have been seeking treatment at all?  On remand, an examiner should provide an opinion regarding the February 1969 provider's impression of probable malingerer related to the Veteran's state of mind at the time.  Again, the Veteran and his representative asserted that the term "malingerer" is often referred to regarding mental illness/schizophrenia, which the examiner also did not address.  The Board further notes that this treatment record reported that the Veteran was "well known to staff."  The addendum opinion should address whether the Veteran's frequent medical appointments were at least as likely as not a manifestation of a psychiatric disorder.

The July 2016 remand also called for the examiner to address a March 1970 treatment record that noted an incident involving the Veteran's nerves.  It appears that the provider reassured the Veteran after he sought medical care upon experiencing nocturnal emissions.  Id. at 40.  Here, the August 2016 examiner opined that the nocturnal emissions were normal and "appropriately treated with reassurance and without any clinical signs and symptoms related to a mental condition."  She found that it was "less likely than not that the Veteran's claimed mental illness...related to this March 1970 event."  Again, the Board finds that the examiner's rationale addresses the specifics of the treatment rather than the actual issue at hand, which was the Veteran's state of mind in seeking treatment for this issue.  Here, the examiner's rationale did not clearly address the Veteran's treatment for nerves.

Finally, the Board notes that during the hearing, the Veteran and his representative identified a private doctor's note in the service treatment records that they believed implied that the Veteran's pre-enlistment assertions of a heart problem were psychological.  The Board included review of this document as one of the directives from the July 2016 remand.  Although the examiner did not provide an opinion on this issue, upon further review of the document, the Board has determined that it, in fact states "heart condition normal, has grade II m that is felt to be physiologic."  Id. at 62.  Indeed, it appears that the Veteran had a heart murmur, which was classified ("graded") on a scale as Grade II.  

The Board regrets further delay, but finds that another addendum opinion is needed in order to provide clarification regarding the July 2016 remand directives.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a mental health clinician with appropriate expertise to provide an addendum opinion addressing the etiology of the Veteran's psychiatric disorder.  The claims file, including a copy of this remand, must be made available for review.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder had its onset during military service or is otherwise related to such service.

The examiner must discuss whether the February 1969 service treatment record noting malingering and the March 1970 record referencing nerves and noting that the Veteran was "well known to staff," constitute manifestations of an in-service psychiatric disorder.

The Veteran's lay statements, including assertions that he sought treatment by visiting the chaplain during service should also be considered when determining the presence of an in-service event.

2.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


